

115 S359 IS: Fishing Equipment Tax Relief Act of 2017
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 359IN THE SENATE OF THE UNITED STATESFebruary 13, 2017Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a reduced excise tax rate for portable,
			 electronically-aerated bait containers.
	
 1.Short titleThis Act may be cited as the Fishing Equipment Tax Relief Act of 2017. 2.Three percent rate for portable, electronically-aerated bait containers (a)In generalSection 4161(a) of the Internal Revenue Code of 1986 is amended by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph:
				
 (4)3 percent rate for portable, electronically-aerated bait containersIn the case of portable, electronically-aerated bait containers, paragraph (1) shall be applied by substituting 3 percent for 10 percent..
 (b)Effective dateThe amendments made by this section shall apply to articles sold by the manufacturer, producer, or importer after December 31, 2017.